DETAILED ACTION

Acknowledgements
This Office Action is in response to Applicant’s response/application filed on 01/14/2021.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending and have been examined.







Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

As per claims 1-20, the claimed invention is directed to an abstract idea without significantly more because:
•         Claim 1 recites:
          a processor; 
          a communications module coupled to the processor; and  
          a memory coupled to the processor, the memory storing instructions that, when executed, configure the processor to: 
          receive, via a client device, a request to process an order for value storage tokens, the request indicating at least one token provider and order parameters defining at least one denomination and a quantity of value storage tokens to be associated with the at least one denomination; 
          establish a communication connection with a server system associated with the at least one token provider through an application programming interface (API) for the at least one token provider; 
           generate one or more API calls for requesting to obtain digital representations of the value storage tokens associated with the order via the server system; and 
          receive the digital representations of the value storage tokens associated with the order.
•             Under Step 1 of the Section 101 analysis, the claim(s) is/are directed to a system and method, which are statutory categories of invention.
•             Under Step 2A Prong One of the 2019 Revised Patent Subject Matter Eligiblity Guidance, the claimed invention as drafted includes language (see underlined language above) that recites an abstract idea of ordering value storage tokens (gift cards) from token providers (merchants) via a gift card ordering agent (a certain method of organizing human activity such as a commercial or legal interactions, e.g. sales activities or behaviors) but for the recitation of additional claim elements. Claims 11 recite similar abstract idea.  That is, other than reciting “processor”, “communications module”, “memory”, “device”, “server system”, “application programming interface”, “API calls”, and “digital representations”, nothing in the claim precludes the language from being considered as performed by persons. For example, a gift card agent is capable of receiving a request from a client for purchasing a gift card of a particular merchant, communicating with the agent, requesting the gift card from the merchant, and receiving the gift card from the merchant. 
•             A similar analysis can be applied to dependent claims 2, 3, 4, 5, 6, 7, 8, 9, 10, 12, 13, 14, 15, 16, 17, 18, 19, and 20 which further recite the abstract idea of delivering the gift card to a sender or recipient(s), obtaining gift card images, storing the gift card information for later retrieval, monitoring distribution activities of the gift cards, prompting a user to select a gift card type, prompting a recipient to selection a merchant, and receiving the merchant selection from the recipient (a certain method of organizing human activity such as a commercial or legal interactions, e.g. sales activities or behaviors) but for the recitation of additional claim elements. That is, other than reciting the additional elements, nothing in the claim precludes the language from being considered as performed by persons. For example, a gift card agent is capable of obtaining gift card images from a merchant, storing the gift card information for later retrieval, monitoring distribution activities of the gift cards by recording them on a notebook, prompting a user to select a gift card type, prompting a recipient to selection a merchant, receiving the merchant selection from the recipient, and delivering the gift card to the recipients.
•             Under Step 2A Prong Two of the 2019 Revised Patent Subject Matter Eligiblity Guidance, the additional claim element(s), considered individually, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The additional claim elements(s) merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. For example, the additional elements of “processor”, “communications module”, “memory”, “device”, “server system”, merely use a generic computer device and generic computer components as a tool to perform an abstract idea. Furthermore, the additional claim elements(s) such as “application programming interface”, “API calls”, and “digital representations”, generally link the use of the judicial exception to a particular technological environment or field of use. For example, software programming, and digital images. 
•             A similar analysis can be applied to dependent claims 2, 3, 4, 5, 6, 7, 8, 9, 10, 12, 13, 14, 15, 16, 17, 18, 19, and 20, which include extra additional claim elements, such as “white-labelled user interface”, “fulfillment system”, “bulk fulfillment server”, merely use a generic computer device and generic computer components as a tool to perform an abstract idea. Furthermore, the extra additional claim elements(s) such as “delivered in real-time” that generally link the use of the judicial exception to a particular technological environment or field of use of telecommunication. 
•             Under Step 2A Prong Two, the additional claim element(s), considered in combination, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The combination of elements is no more than the sum of their parts. Unlike the eligible claims in Diehr and Bascom, in which the elements limiting the exception taken together improve a technical field, the instant claim lacks an improvement to the functioning of a computer or to any other technology or technical field.
•             Under Step 2B, the additional claim element(s), considered individually and in combination, do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself for similar reasons outlined under Step 2A Prong Two. 
            Therefore, claims 1-20 are rejected under 35 U.S.C. §101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-7, 10, 11-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone (US 20100280921), in view of Isaacson (US 20140207612).
Regarding claim(s) 1 and 11, Stone discloses:
          a processor (By disclosing, a processor 1010 ([0133] and Fig. 13 of Stone)); 
          a communications module coupled to the processor (By disclosing, a communication device 1020 ([0133] and Fig. 13 of Stone); and 
          a memory coupled to the processor (By disclosing, a memory 1012 ([0133]-[0134] and Fig. 13 of Stone)), the memory storing instructions that, when executed, configure the processor to: 
         receive, via a client device, a request to process an order for value storage tokens, the request indicating at least one token provider and order parameters defining at least one denomination (By disclosing, “A purchaser 600 sends information to the virtual gift card provider server 602 to order a virtual gift card [(value storage token)].  According to one embodiment, information may be sent to the gift card server 602 over the internet.” which teaches that the order request is received by the gift card provider server 602 and the request is received via a client device ([0101] and Fig. 9 of Stone); “the website of the provider may include an interface 100 having fields 102 into which the purchaser can enter information pertaining to the virtual gift card and to the recipient. In one embodiment, the interface 100 is customized with design elements 103 particular to the retailer [(token provider]) such as the retailer's logo or other design elements” which means the request indicated the token provider ([0079] and Fig. 9 of Stone); “The fields 102 in the user interface 100 may collect information from the purchaser such as a dollar amount [(denomination)] of the virtual gift card” ([0080] and [0119] of Stone)); 
          establish a communication connection with a server system associated with the at least one token provider (By disclosing, “in the distributor model, the virtual gift card codes are provided by the retailer [(token provider]) (or by a third-party providing virtual gift card codes on behalf of the retailer) instead of being generated by the virtual gift card provider. The virtual gift card codes may be provided to the virtual gift card provider in a variety of ways.” which means a communication between the virtual gift card provider and the retailer server system is established ([0102]-[0103] of Stone));
          requesting to obtain digital representations of the value storage tokens associated with the order via the server system (By disclosing, “in the distributor model, the virtual gift card codes are provided by the retailer (or by a third-party providing virtual gift card codes on behalf of the retailer) instead of being generated by the virtual gift card provider. The virtual gift card codes [(digital representation of the value storage tokens)] may be provided to the virtual gift card provider in a variety of ways.” which means a request to obtain the virtual gift card code must be made such that the retailer provides the virtual gift card code to the virtual gift card provider upon the request ([0102]-[0103] of Stone)); and 
          receive the digital representations of the value storage tokens associated with the order (By disclosing, “in the distributor model, the virtual gift card codes are provided by the retailer (or by a third-party providing virtual gift card codes on behalf of the retailer) instead of being generated by the virtual gift card provider. The virtual gift card codes may be provided to the virtual gift card provider in a variety of ways.” ([0102]-[0103] of Stone)).  
          Stone does not expressly disclose:
          the request indicating a quantity of value storage tokens to be associated with the at least one denomination;
          the communication connection is established through an application programming interface (API) for the at least one token provider; and
          generate one or more API calls for requesting the digital representations.
           However, Isaacson teaches:
          the request indicating a quantity of value storage tokens to be associated with the at least one denomination (By disclosing, “The gift request 3800 can include gift amounts such as a minimum and maximum amount of money 3808 the giver is willing to spend on a gift for the recipient. Optionally, the gift request can include additional information such as quantity, greeting, manufacturer, color, availability, shipping cost, delivery date, number of products to include in the preview, etc” ([0186] of Isaacson));
          the communication connection is established through an application programming interface (API) for the at least one token provider (By disclosing, “The social network 1528, merchant 1524, control engine 1522, and bank 1532 can communicate with each other via established APIs for purposes relating to creating, delivering, notifying, and predicting related to virtual gift cards.” ([0135] of Isaacson)); and
         generate one or more API calls for requesting the digital representations (By disclosing, “The social network 1528, merchant 1524, control engine 1522, and bank 1532 can communicate with each other via established APIs for purposes relating to creating, delivering, notifying, and predicting related to virtual gift cards.” ([0135] of Isaacson)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify an order request indicating a denomination of a virtual storage token as disclosed in Stone, in view of Isaacson to include a quantity of the value storage tokens to be associated with the at least one denomination. Doing so would result in an improved invention because this would allow the user to purchase more than one value storage token in an order, thus improving the user convenience of the claimed invention.  It would also have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify establishing a communication connection with a server system associated with the at least one token provider; and requesting to obtain digital representations of the value storage tokens associated with the order via the server system as disclosed in Stone, in view of Isaacson to include establishing the communication connection through an application programming interface (API) for the at least one token provider, and generating one or more API calls for requesting the digital representations.  Doing so would result in an improved invention because this would leverage the advantages of using application programming interface (e.g. easy sharing, automation, efficiency, etc.).

Regarding claim(s) 2 and 12, Stone discloses:
          wherein the instructions, when executed, further configure the processor to: deliver the digital representations of the value storage tokens associated with the order to at least one of a sender entity or a plurality of recipient entities (By disclosing, “The provider 804 sends a confirmation to the purchaser 800. The provider 804 also sends the virtual gift card, or …, to the recipient 802. …. After entering or scanning in the virtual gift card code from the virtual gift card, the retailer 808 checks the database 810 for information about the virtual gift card (i.e. the available balance on the gift card)” ([0117] of Stone); and “At times it may be desirable to purchase multiple virtual gift cards simultaneously….The virtual gift card provider's system may generate and assign a unique virtual gift card code to each of the specified recipients (in a system according to the processor model) or assign from a database a unique virtual gift card code to each of the specified recipients” ([0118]-[0122] of Stone)).  

Regarding claim(s) 3 and 13, Stone discloses:
          wherein the request to process the order is received through a white-labelled user interface associated with the at least one token provider provided by a fulfillment system that manages orders for a plurality of token providers (By disclosing, “As seen in FIG. 1, the website of the provider [(fulfillment system)] may include an interface 100 having fields 102 into which the purchaser can enter information pertaining to the virtual gift card and to the recipient.” ([0079] of Stone); “the virtual gift card code and monetary value associated with the virtual gift card are stored in a database on the gift card provider's server.” which teaches that the gift card provider manages purchased virtual gift card in its database ([0098] of Stone); “a virtual gift card purchaser may buy a virtual gift card for a recipient. In some embodiments, the virtual gift card may be accepted for purchases by a particular retailer or group of retailers” ([0073] of Stone)).  

Regarding claim(s) 4 and 14, Stone discloses:
          wherein the instructions, when executed, configure the processor to, prior to receiving the order parameters, establish the communication connection with the server system for the at least one token provider (By disclosing, “a purchaser wishing to order a virtual gift card may be redirected to a website of the provider of a virtual gift card platform from a website of the retailer at whose websites and/or stores the virtual gift card is redeemable.” ([0078] of Stone)).
          Stone does not disclose:
          establish the communication connection with the server system through the API for the at least one token provider. 
          However, Isaacson teaches:
          establish the communication connection with the server system through the API for the at least one token provider (By disclosing, “The social network 1528, merchant 1524, control engine 1522, and bank 1532 can communicate with each other via established APIs for purposes relating to creating, delivering, notifying, and predicting related to virtual gift cards.” ([0135] of Isaacson)).
          It would also have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the techniques of prior to receiving the order parameters, establish the communication connection with the server system for the at least one token provider as disclosed in Stone, in view of Isaacson to include establishing the communication connection through an application programming interface (API) for the at least one token provider.  Doing so would result in an improved invention because this would leverage the advantages of using application programming interface (e.g. easy sharing, automation, efficiency, etc.).

Regarding claim(s) 5 and 15, Stone discloses:
          wherein the instructions, when executed, further configure the processor to generate deliverable products associated with the value storage tokens by performing one or more of: 
          obtaining token provider-specific graphics data associated with the at least one token provider (By disclosing, “At block 502, the retailer designs (or has designed on its behalf) a virtual gift card template to be used by the gift card provider. As discussed above, the virtual gift card template may include design elements consistent with the retailer's branding, such as a logo or other images [(provider-specific graphics data)], particular colors and/or typefaces associated with the retailer's trade dress, or any other design element desired by the retailer. According to one embodiment, the virtual gift card template is stored on a server of the gift card provider.” ([0095] of Stone)).

Regarding claim(s) 6 and 16, Stone discloses:
          wherein the instructions, when executed, further configure the processor to store, in the memory, the digital representations of the value storage tokens in association with the order for later retrieval or delivery (By disclosing, “The reailer 808 may also send virtual gift card codes to the virtual gift card provider 804. The virtual gift card codes may be stored in a database 812” ([0115] of Stone); and “According to some embodiments, the recipient of the gift card need not redeem the full value of the virtual gift card in a single purchase. Unused value is stored in the database at the provider's server, and the recipient can view the status of his or her virtual gift card by logging into a management system operated by the virtual gift card provider. In one embodiment, the recipient's virtual gift card is updated dynamically as purchases are made, and the recipient can access the database and dynamically view the current balance by accessing a web page provided by the virtual gift card provider.” ([0092] of Stone)).  

Regarding claim(s) 7 and 17, Stone discloses:
          wherein the instructions, when executed, further configure the processor to monitor distribution activity associated with the stored digital representations of the value storage tokens (By disclosing, “The provider may provide recency data showing a history of the most recent transactions (including purchase and/or redemption of virtual gift cards) over any time period. The provider can provide any other desired reporting that can be obtained from its database in which the times, amounts, and other data about virtual gift card purchase and redemption transactions are stored.” ([0094] of Stone)).  

Regarding claim(s) 10 and 20, Stone discloses:
          wherein the digital representation of each of the value storage tokens is delivered in real-time in response to detecting a transaction associated with the order (By disclosing, “the interface 100 may provide the purchaser an option 114 for delivery of the virtual gift card immediately upon purchase or at a later date selected or otherwise entered by the purchaser into a delivery date field of the interface.” ([0083] of Stone)).

Claim(s) 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone (US 20100280921), in view of Isaacson (US 20140207612), further in view of Glass (US 20130211970).
Regarding claim(s) 8 and 18, Stone discloses:
         wherein the request to process the order is received through an interface associated with a bulk fulfillment server (By disclosing, “The purchaser may access such a bulk purchase interface by selecting an option within the virtual gift card purchase interface” ([0118]-[0122] of Stone)).
          Stone does not disclose:
         wherein the interface is configured to prompt for a selection from a set of value storage types, the value storage types including physical gift cards and value storage tokens.  
         However, Glass teaches:
         wherein the interface is configured to prompt for a selection from a set of value storage types, the value storage types including physical gift cards and value storage tokens (By disclosing, “The personalized webpage provides a means for a purchaser (i.e. organizer or host) to organize a gifting experience pertaining to an occasion or event” ([0007] of Glass); and “The organizer selects a gift card vendor, provides an amount, provides a cutoff date for contributing amounts to the gift card by other participants, and selects whether the gift card is to be a physical gift card for delivery to the recipient via mail or delivery service or an electronic gift card (also referred to an e-gift card or digital gift card)” ([0079] of Glass)).  
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the combination of Stone and Isaacson, in view of Glass to include techniques of wherein the interface is configured to prompt for a selection from a set of value storage types, the value storage types including physical gift cards and value storage tokens.  Doing so would result in an improved invention because this would allow a recipient to receive a physical gift card if the recipient does not know how to redeem a virtual gift card, thus improving the user convenience of the claimed invention.

Claim(s) 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone (US 20100280921), in view of Isaacson (US 20140207612), further in view of Rodell (US 20130275250). 
Regarding claim(s) 9 and 19, Stone does not disclose:
          wherein the request to process the order identifies a subset of supported token providers and wherein the instructions, when executed, further configure the processor to: 
           send, to at least one recipient entity, a message prompting for selection of one of the supported token providers of the subset; and 
           receive the selection of the one of the supported token providers, wherein the communication connection is established with a server system associated with the selected one of the supported token providers.  
          However, Rodell teaches:
          wherein the request to process the order identifies a subset of supported merchants and wherein the instructions, when executed, further configure the processor to (By disclosing, “The person sending the gift designates a gift category within which the gift may be redeemed, and the recipient chooses a particular merchant from among the participating merchants at which to redeem the token” ([0018] of Rodell)): 
           send, to at least one recipient entity, a message prompting for selection of one of the supported merchants of the subset (By disclosing, “The person sending the gift designates a gift category within which the gift may be redeemed, and the recipient chooses a particular merchant from among the participating merchants at which to redeem the token. Preferably, selection of a merchant by the recipient occurs online by way of a mobile technology platform so that the recipient can designate the merchant at the time of redemption.” ([0018] and Fig. 5 of Rodell)); and 
           receive the selection of the one of the supported merchants, wherein the communication connection is established with a server system associated with the selected one of the supported merchants (By disclosing, “The person sending the gift designates a gift category within which the gift may be redeemed, and the recipient chooses a particular merchant from among the participating merchants at which to redeem the token. Preferably, selection of a merchant by the recipient occurs online by way of a mobile technology platform so that the recipient can designate the merchant at the time of redemption. The selection of a merchant by the recipient triggers a payment process to the selected merchant” ([0018] and Fig. 5 of Rodell)).  
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the combination of Stone and Isaacson that providing value storage tokens from a merchant to a gift card provider, in view of Rodell to include techniques of wherein the request to process the order identifies a subset of supported merchants and wherein the instructions, when executed, further configure the processor to: send, to at least one recipient entity, a message prompting for selection of one of the supported merchants of the subset; and receive the selection of the one of the supported merchants, wherein the communication connection is established with a server system associated with the selected one of the supported merchants.  Doing so would result in an improved invention because this would give the recipient the freedom to select his favorite merchant for receiving the value storage token, thus improving the user convenience of the claimed invention.

                                                       Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160005028 to Mayblum for disclosing creating gift messages for sending to individuals via an existing messaging infrastructure.
US 10769707 to Erez for disclosing a gift transaction system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642. The examiner can normally be reached Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUAN ZHANG/Examiner, Art Unit 3685